Exhibit 10.6

BOOT BARN HOLDINGS, INC.

PERFORMANCE UNIT ISSUANCE AGREEMENT

THIS AGREEMENT is dated as of [_________], between Boot Barn Holdings, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified in the table below (“Participant”).

All capitalized terms not defined in this Agreement shall have the meaning
assigned to them in the Plan.

1.         Grant of Performance Units.  The Company hereby awards to
Participant, as of the Award Date, an award of performance units (“Performance
Units”) pursuant to the terms of the 2014 Equity Incentive Plan (the “Plan”) and
this Agreement (the “Award”).  Each Performance Unit that vests hereunder shall
entitle Participant to receive one share of Stock (a “Share”) on the specified
Issuance Date following the vesting of that Performance Unit.  The target number
of Performance Units subject to the Award, the applicable vesting schedule for
the Performance Units, the date on which the  Shares underlying the vested
Performance Units shall become issuable to Participant and the remaining terms
and conditions governing the Award shall be as set forth in this Agreement.

 

 

Participant:

[_____________________________]

Award Date:

[___________]

Target Number of Performance Units:

The target number of Performance Units shall be ___ Performance Units (the
“Target Number of Performance Units”), provided that Participant has the
opportunity to earn up to _______ Performance Units (the “Maximum Number of
Performance Units”) based upon achievement of the Performance Goals and the
terms and conditions described herein.

Performance Period:

The Performance Period shall be the period beginning [__________] and ending
[_________].

Performance Metric:

The performance metric shall be [____________]

 










Performance Goals:           

 

 

 

[Goal]

Number of
Performance Units
that Vest

 

 

Maximum

[_____]

[ ]

 

 

Target

[____]

[ ]

 

 

Threshold

[____]

[ ]

 

 

Below
Threshold

Below [____]

0

 

 

 

Vesting Schedule:

All or a portion of the Performance Units shall conditionally vest on
[__________] (the “Vesting Date”) if, except as otherwise provided in Section 3
below, (i) Participant remains in service with the Company through the Vesting
Date and (ii) the Performance Goals, as set forth above, have been
satisfied.  The number of Performance Units that vest shall be determined in
accordance with Section 3 below.

Notwithstanding anything herein to the contrary, any vesting references in this
Agreement shall be deemed conditional and remain explicitly subject to
Participant not being terminated by the Company for Cause (as defined in Section
3 below) at any time.  If Participant’s employment is terminated by the Company
for Cause, whether before or after the Vesting Date, the Performance Units,
whether otherwise conditionally vested or unvested, shall immediately terminate.

Issuance Schedule:

The Shares underlying the Performance Units in which Participant vests in
accordance with the vesting schedule above or in Section 3 below, shall be
issued, subject to the Company’s collection of all applicable income and
employment taxes required to be withheld by the Company or any Affiliate (the
“Withholding Taxes”), within 60 days following the Vesting Date (the “Issuance
Date”).  The applicable Withholding Taxes are to be collected pursuant to the
procedure set forth in Section 6 of this Agreement.  The Performance Units shall
not be earned until the Issuance Date.

2.         Limited Transferability.  Prior to actual receipt of the Shares
issued pursuant to Performance Units that vest hereunder, Participant may not
transfer any interest in the Award or the underlying Shares.  Any Shares
issuable pursuant to vested Performance Units hereunder but which otherwise
remain unissued at the time of Participant’s death may be transferred pursuant
to the provisions of Participant’s will or the laws of inheritance.

3.         Vesting; Termination of Employment.

A.        Vesting.  The number of Performance Units, if any, that vest shall be
determined as of the end of the Performance Period, based on the extent to which
the Performance Goals, as set forth in Section 1 above, have been achieved for
the Performance Period, as determined by the Committee.  If actual performance
is below the Threshold Performance Goal for the Performance Period, then no
Performance Units shall become vested for the Performance



2




Period.  If the Threshold Performance Goal has been achieved for the Performance
Period, then the Threshold Number of Performance Units for the Performance
Period, as set forth above, shall become vested Performance Units for the
Performance Period.  If the Target Performance Goal has been achieved for the
Performance Period, then the Target Number of Performance Units for the
Performance Period, as set forth above, shall become vested Performance Units
for the Performance Period.  If the Maximum Performance Goal (or greater) has
been achieved for the Performance Period, then the Maximum Number of Performance
Units for the Performance Period, as set forth above, shall become vested
Performance Units for the Performance Period.  If actual performance falls
between the Threshold Performance Goal and the Target Performance Goal, or
between the Target Performance Goal and the Maximum Performance Goal, the number
of Performance Units that become vested Performance Units shall be determined by
linear interpolation between the respective performance inflection points.  Any
outstanding Performance Units that do not vest as of the end of the Performance
Period in accordance with this Section 3(A) shall be immediately cancelled, and
Participant shall thereupon cease to have any right or entitlement to receive
any Shares with respect to those cancelled Performance Units.

B.         Termination of Employment.  Except as provided in subsection (C), (D)
or (E) below or as otherwise provided in any applicable employment agreement,
upon Participant’s voluntary or involuntary termination of employment or other
association with the Company and its Affiliates, for any or no reason
whatsoever, and an entity ceasing to be an Affiliate of the Company, in each
case, prior to the Vesting Date, the Award shall be immediately cancelled with
respect to unvested Performance Units.  Participant shall thereupon cease to
have any right or entitlement to receive any Shares under those cancelled
Performance Units.

C.         Death or Disability.  If Participant incurs a termination of
employment due to death or Disability,  the Performance Units shall vest (if at
all) as of the date of such termination of employment (and such date shall be
deemed to be the “Vesting Date” for purposes of this Agreement), based on actual
performance as compared to the Performance Goals as of the date of termination,
 as determined by the Committee.  Any Performance Units that do not vest upon
death or Disability shall be immediately cancelled for no consideration upon
Participant’s death or Disability, and Participant shall thereupon cease to have
any right or entitlement to receive any Shares under those cancelled Performance
Units.

D.        Retirement.  If Participant incurs a termination of employment due to
Retirement (as defined below), then on the Vesting Date, Participant shall vest
in the number of Performance Units that would have otherwise vested if
Participant had continued in employment through the Vesting Date, based on the
attainment of the Performance Goals set forth in Section 1 above, subject to
Participant’s execution, delivery and non-revocation of a waiver and release of
claims in favor of the Company and its Affiliates in a form prescribed by the
Company which becomes effective on or prior to the 60th day following the
termination date (the “Release”).  Notwithstanding the foregoing, such continued
vesting post-Retirement is expressly subject to and conditioned upon
Participant’s full compliance with any continuing post-employment obligations
under the Confidential and Proprietary Information Agreement executed by
Participant, or any other such confidentiality, non-solicitation or
non-disparagement agreement that Participant entered into with the Company or an
Affiliate.  In the event of any breach thereof, any further continued vesting
shall immediately cease, and any then unvested Performance Units shall be
immediately cancelled for no consideration upon such breach, and Participant
shall thereupon





3




 

cease to have any right or entitlement to receive any Shares under those
cancelled Performance Units.

E.         Change of Control.

(i)         If a Change of Control occurs during the Performance Period, the
Performance Units shall be treated as described in this subsection. 
Notwithstanding anything to the contrary, the Committee may take such other
actions with respect to the Performance Units as it deems appropriate pursuant
to the Plan.

(ii)        In lieu of measuring performance as of the end of the Performance
Period, the Committee shall calculate a “Change of Control Amount” as of the
closing date of the Change of Control (the “Change of Control Date) as follows: 
The number of Performance Units to be included in the Change of Control Amount
(if any) shall be based on actual performance as compared to the Performance
Goals as of the Change in Control Date,  as determined by the Committee.  Except
as provided in subsection (v) below, the Change of Control Amount attributable
to the Performance Units shall be converted to and payable in time-based units
with respect to shares or other equity interests of the acquiring company or its
parent, as determined by the Committee, subject to the same time-based vesting
schedule as the original Performance Units.

(iii)      If a Change of Control occurs during the Performance Period and the
Performance Units are Assumed in accordance with Section 9 of the Plan,  the
following shall apply:

(a)        If Participant continues in employment through the Vesting Date, the
Change of Control Amount shall be paid within 60 days following the Vesting
Date, and the Change of Control Amount shall not be earned until such payment
occurs.

(b)        If Participant terminates employment or service on account of death
or Disability upon or after the Change of Control Date and before the Vesting
Date, the Change of Control Amount shall be paid within 60 days following
Participant’s termination of employment or service, and the Change of Control
Amount shall not be earned until such payment occurs.

(c)        If Participant terminates employment or service on account of
Retirement upon or after the Change of Control Date and before the Vesting Date,
the Change of Control Amount shall be payable (if at all) as set forth in
Section 4(D) above.

(d)        If Participant’s employment is terminated by the Company and its
Affiliates without Cause [or Participant terminates employment for Good
Reason],1 upon or within 18 months following the Change of Control Date and
before the Vesting Date, the Change of Control Amount shall be paid within 60
days after Participant’s separation from service.

--------------------------------------------------------------------------------

1          Note to draft: Good Reason shall be included only for Senior Vice
Presidents and above.





4




 

(iv)       If  Participant’s employment or service terminates on account of
Retirement, and a Change of Control subsequently occurs before the Vesting Date,
the amount payable to Participant (if any) shall be the Change of Control
Amount, which shall be paid, if at all,  as set forth in Section 4(D) above.

(v)        If the Performance Units are not Assumed in accordance with Section 9
of the Plan, the Change of Control Amount shall become fully vested upon the
Change of Control Date, and to the extent permitted by Section 409A of the Code
and the Treasury Regulations thereunder (“Section 409A”), the Change of Control
Amount shall be paid within 30 days following the Change of Control Date.  The
Committee may determine that the aggregate Change of Control Amount attributable
to the Performance Units that vest under this subsection (v) shall be (1)
converted to and payable in units with respect to shares or other equity
interests of the acquiring company or its parent or (2) payable in cash based on
the Market Value of the Change of Control Amount as of the Change of Control
Date, in either case subject to the Company’s collection of all applicable
Withholding Taxes.

(vi)       For the avoidance of doubt, if the Change of Control Date occurs
after the end of the Performance Period but prior to settlement of the vested
Performance Units, the vested Performance Units shall be settled in accordance
with Section 3(A), and shall not be based on the Change of Control Amount.

(vii)      Notwithstanding anything in this Agreement to the contrary, to the
extent required by Section 409A, if a Change of Control does not constitute a
“change in control event” under Section 409A (including, a Change of Control
described in Section 2.7(d) of the Plan),  or to the extent otherwise required
by Section 409A, any amounts that constitute nonqualified deferred compensation
subject to Section 409A which are payable pursuant to Section 3(E)(v)  shall be
paid within 60 days following the Vesting Date.  For the avoidance of doubt,
upon a Transaction, the Performance Units shall be treated in accordance with
the terms of this Agreement.

F.         Definitions.

(i)         “Cause” shall mean (a) Participant’s engaging in gross negligence of
Participant’s duties with the Company, or Participant’s fraud or dishonesty in
connection with the performance of duties to the Company and its Affiliates, in
either case which has a materially detrimental effect on the business or
operations of the Company; (b) Participant’s engaging in any willful violation
of any applicable confidential, non-disclosure or securities trading policy or
policies of the Company or an Affiliate; and (c) Participant’s conviction by a
court of competent jurisdiction of any crime (or  upon entering a plea of guilty
or nolo contendere to a charge of any crime) constituting a felony; provided,
however, that if Participant and the Company or relevant Affiliate are parties
to an employment or similar agreement in effect immediately prior to
Participant’s termination which defines cause, “Cause” shall mean “cause” as
defined in said agreement.

(ii)        “Disability” shall mean a determination of disability under the
long-term disability plan of the Company or any Affiliate that is applicable to
Participant.





5




 

(iii)      [“Good Reason” shall mean the occurrence of any of the following
events without Participant’s consent: (a) any material diminution in
Participant’s base salary, other than a diminution that was in conjunction with
a salary reduction program for similarly-situated employees of the Company or
its Affiliates; (b) any material and continuing diminution in Participant’s
authority or responsibilities; or (c) changing the geographic location at which
Participant provides services to the Company to a location more than 35 miles
from both the then existing location and Participant’s residence; provided
however, that Participant’s resignation for Good Reason will be effective only
if Participant provides written notice to the Company of any event constituting
Good Reason within 60 days after Participant becomes aware such event, and the
Company does not cure such event within 30 days after receipt of the notice, and
provided further that,  Participant terminates Participant’s employment within
90 days of the date of Participant’s written notice.  Notwithstanding the
foregoing, if Participant and the Company or relevant Affiliate are parties to
an employment or similar agreement in effect immediately prior to Participant’s
termination which defines good reason, “Good Reason” shall mean “cause” as
defined in said agreement.]1

(iv)       “Retirement” shall mean termination of employment other than for
Cause after the earlier of Participant’s attainment of (a)  age 60 with 10
consecutive years of service with the Company or its Affiliates or (b)  age 65.
2

4.         Stockholder Rights.

A.        Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares underlying the Award
until the Award vests and Participant becomes the record holder of those Shares
upon their actual issuance following the Company’s collection of the applicable
Withholding Taxes.

B.         Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary, payable other than in Shares, be
declared and paid on the Company’s outstanding Shares in one or more calendar
years during which Shares remain subject to this Award (i.e., those Shares are
not otherwise issued and outstanding following vesting of the Performance Units
for purposes of entitlement to the dividend or distribution), then a special
book account shall be established for Participant and credited with a phantom
dividend equivalent to the actual dividend or distribution which would have been
paid on the Shares that remain subject to this Award had such Shares been issued
and outstanding and entitled to that dividend or distribution. If such Shares
subsequently become issuable following vesting of the Performance Units
hereunder, the phantom dividend equivalents credited to those Shares in the book
account shall vest, and those vested phantom dividend equivalents shall be
distributed to Participant (in cash or such other form as the Committee may deem
appropriate in its sole discretion) concurrently with the issuance of those
Shares to which they relate.  However, each such distribution shall be subject
to the Company’s collection of the Withholding Taxes applicable to that
distribution.  In no event shall any phantom dividend equivalents vest or become
distributable unless the Shares to

--------------------------------------------------------------------------------

2      Note to draft: For certain individuals, retirement shall mean termination
of employment other than for Cause after the earlier of Participant’s attainment
of (a) age 60 with 5 consecutive years of service with the Company or its
Affiliates or (b) age 65.





6




 

which they relate become issuable upon vesting of the applicable Performance
Units in accordance with the terms of this Agreement.

5.         Adjustment in Shares.  The total number and/or class of securities
issuable pursuant to this Award shall be subject to adjustment in accordance
with the provisions of Section 8 of the Plan.

6.         Issuance of Shares/Collection of Withholding Taxes.

A.        On the Issuance Date, the Company shall issue to or on behalf of
Participant a certificate (which may be in electronic form) for the applicable
number of Shares, subject, however, to the Company’s collection of the
applicable Withholding Taxes.

B.         Until such time as the Company provides Participant with notice to
the contrary, the Company shall collect the applicable Withholding Taxes with
respect to the Shares which become issuable pursuant to Performance Units that
vest hereunder through an automatic share withholding procedure pursuant to
which the Company shall withhold, at the time of such issuance, a portion of the
Shares with a Market Value (measured as of the Issuance Date) equal to the
amount of those taxes; provided;  however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income.  In the event payment is to be made in a form other than the Shares,
then the Company shall collect from Participant the applicable Withholding Taxes
pursuant to such procedures as the Company deems appropriate under the
circumstances.

C.         Should any Shares become issuable upon vesting of the Performance
Units at a time when the Share withholding method is not available, then the
Withholding Taxes shall be collected from Participant pursuant to such
procedures as the Company deems appropriate including, without limitation,
Participant’s delivery of his or her separate check payable to the Company in
the amount of such Withholding Taxes or the use of the proceeds from a next-day
sale of the Shares issued to Participant, provided and only if (i) such a sale
is permissible under the Company’s insider trading policies governing the sale
of Shares; (ii) Participant makes an irrevocable commitment, on or before the
vesting date for those Performance Units related to such Shares, to effect such
sale of the Shares; and (iii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

D.        The Company shall collect the Withholding Taxes with respect to each
cash distribution of phantom dividend equivalents by withholding a portion of
that distribution equal to the amount of the applicable Withholding Taxes.

E.         In no event, shall any fractional Shares be issued.  Accordingly, the
total number of Shares to be issued pursuant to this Award shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.

7.         Compliance with Laws and Regulations.  The issuance of Shares
pursuant to the vesting of the Performance Units shall be subject to compliance
by the Company and Participant with all applicable requirements of law relating
thereto and with all applicable





7




 

regulations of any stock exchange on which the Shares may be listed for trading
at the time of such issuance.

8.         Notices.  Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address indicated below Participant’s signature line on this Agreement.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

9.         Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

10.       Construction.  This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.  This Agreement is
intended to comply with the requirements of Section 409A.  To the extent there
is any ambiguity as to whether any provision of this Agreement would otherwise
contravene one or more applicable requirements or limitations of Section 409A,
such provision shall be interpreted and applied in a manner that complies with
the applicable requirements of Section 409A.  Notwithstanding the other
provisions hereof, (A) any reference to Participant’s termination of employment
shall mean Participant’s “separation from service,” as such term is defined
under Section 409A (“Separation from Service”), (B) each issuance of Shares
under this Agreement shall be treated as a separate payment, (C) if Participant
is a “key employee” under Section 409A and if payment of any amount under this
Agreement is required to be delayed for a period of six months after Separation
from Service pursuant to Section 409A, payment of such amount shall be delayed
as required by Section 409A and shall be paid within 10 days after the end of
the six-month period or Participant’s death, if earlier, and (D) in no event may
Participant, directly or indirectly, designate the calendar year of a payment,
and if the time period for executing the Release spans two calendar years, then
any payment conditioned on executing the Release shall be made in the second
taxable year.  If the Performance Units become vested other than pursuant to the
vesting schedule in Section 1 or in accordance with Section 3 of this Agreement,
then to the extent required by Section 409A, such vesting shall not accelerate
the issuance of the Shares underlying the Performance Units or any other
payments with respect thereto, and the applicable Shares shall be issued and
such payments shall be made within 60 days following the date on which such
Performance Units would have otherwise vested pursuant to the vesting schedule
set forth in Section 1 or in accordance with Section 3 of this Agreement, as
applicable.

11.       Employment at Will.  Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s service at any time for any reason, with or without cause.

 

 



8




 

IN WITNESS WHEREOF, the parties have entered into this Performance Unit Issuance
Agreement on the date first set forth above.

 

 

BOOT BARN HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 



